                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

TRUSTEES OF THE HAWAII         )             CV 18-00182-LEK-KJM
LABORERS’ TRUST FUNDS, et al., )
                               )             ORDER ADOPTING MAGISTRATE
            Plaintiffs,        )             JUDGE’S FINDINGS AND
                               )             RECOMMENDATION
      vs.                      )
                               )
TAU MASONRY, LLC, a Hawaii     )
Limited Liability Company, and )
TAUSINGA HAFOKA, individually, )
and dba TAU MASONRY            )
                               )
            Defendants.        )
_____________________________ )

                 ORDER ADOPTING MAGISTRATE JUDGE’S
                   FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties on

October 09, 2018, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the “Findings and

Recommendations To Grant Plaintiffs’ Motion For Entry Of Default Judgment

Against Defendants Tau Masonry, LLC, a Hawaii Limited Liability Company, and

Tausinga Hafoka, individually, and dba Tau Masonry”, ECF NO. [22] are adopted

as the opinion and order of this Court.

      IT IS SO ORDERED.
     DATED AT HONOLULU, HAWAII, October 29, 2018.




                              /s/ Leslie E. Kobayashi
                              Leslie E. Kobayashi
                              United States District Judge




TRUSTEES OF THE HAWAII LABORERS’ TRUST FUNDS, ET AL. VS. TAU
MASONRY, LLC, ET AL; CV 18-00182 LEK-KJM; ORDER ADOPTING MAGISTRATE
JUDGE’S FINDINGS AND RECOMMENDATION
